 ABLE BUS, INC457Able Bus,Inc.andAlfonseMaiella.Case 29-CA-1087924 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 20 November 1985 Administrative LawJudge Raymond P. Green issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,'findings,2and conclusions3 and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'We grant the General Counsel's renewed motion to correct the tran-script on p 66 to reflect that the Charging Party attended a union meet-ing on28 September 19832The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings9The judge did not mention Maiella's testimony that he participated inunionmeetings on 28 September and 3 and 5 October 1983, shortlybefore his 14 October dischargeMaiella testified that the meetings wereattended by in-unit relatives of the Respondent's president and that hespoke against the Respondent'spolicyregarding drivers' responsibilityfor bus radios and housekeeping and in favor of a seniority-pick system ofroute assignmentsIn agreeing with thejudge that the Respondent did not violate Sec8(a)(3) and(1) by discharging Maiella, we find that,even if this testimonyiscredited, the General Counsel has not proved by a preponderance ofthe evidence that Maiella's protected activity was the motivation for theRespondent's decision to dismiss himAllison C. Fairbanks, Esq.,for the General Counsel.Kevin PatrickMcGovern, Esq.,of Brooklyn, New York,for the Respondent.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thehearing in this case opened before me on 1 April 1985.The charge was filed on 17 November 1983 and thecomplaint issued on 16 December 1983. The complaintalleges in substance that on 14 October 1983, the Re-spondent discharged Alfonse Maiella because of his ac-tivities in Local 91, United Crafts and Industrial WorkersUnion.Based on the entire record in this case, the argumentsof counsel and particularly the demeanor of the wit-nesses, I make the followingFINDINGS OF FACTA. JurisdictionAt the hearing, the Respondent amended its answer toadmit paragraphs 3 and 4 of the complaint. Therefore Ifind that the Respondent, a New York corporation, is en-gaged in the business of providing schoolbus transporta-tion services for the New York City Board of Education.During the past year the Respondent derived gross reve-nues in excess of $250,000, and purchased goods and sup-plies valued in excess of $50,000 directly from points lo-cated outside the State of New York. Therefore, it isconcluded that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.B. TheDeferralto Arbitration IssueAt the opening of the hearing the Respondent request-ed that I defer this matter to arbitration pursuant to thegrievance arbitration provisions of its contract withLocal 91,which represents Charging Party Maiella. On 1May 1985,having considered briefs from all parties onthe deferral issue, I issued an Order,a copy of which isattached marked Appendix A.C. Operative FactsThe Company has recognized and bargained withLocal 91, United Crafts and Industrial Union since theCompany's incorporation in 1979. A similar representa-tional relationship had been maintained with the Unionby predecessor bus companies also owned by MichaelRomanelli. The collective-bargaining agreement definedthe bargaining unit as consisting of all busdrivers andmatrons. Maiella, since his employment in 1976; has beenemployed as a busdriver and has been included as part ofthe collective-bargaining unit. It is noted that a numberof Romanelli's family are also employed as persons en-compassed within the bargaining unit.The Company, pursuant to a contract with the Boardof Education, provides schoolbus service for handi-capped children. In this regard the buses driven byMaiella and the other drivers have most of their seats re-moved so that wheelchairs can be hooked up and trans-ported securely within the buses. On such buses, theCompany also sends a matron, ordinarily a woman, whoprovides assistance to the children, as needed. ,In June 1983 the Union scheduled an election for shopstewards.Maiella and the matron who worked with him,Margaret Walton, ran against the incumbents, Al Gam-bella and Frank Vite. They ran respectively for the posi-tion of shop steward and assistant shop steward. In thecourse of running for election, Maiella held two meetingsin a lot near the bus depot to set forth his campaign posi-tions.Essentially he campaigned on three issues to wit:(1) that drivers should be allowed to pick their runs279 NLRB No. 76 458DECISIONSOF NATIONALLABOR RELATIONS BOARDbasedon seniority; (2) that drivers should not be re-quired to clean up their buses or do other cleanup work;and (3) that drivers should not be required to be respon-sible for taking care of the CB radios after workinghours and be required to replace them if stolen. As mem-bers of the bargainingunit,a number of Michael Roman-elli's relativeswere present when Maiella campaigned.As to Al Gambella and Frank Vite, the evidenceshows that they did not actively campaign to retain theiroffices.Nevertheless, on 28 June 1983 the election washeld andMaiella andMargaretWalton lost by ratherlarge margins. IOn 29 June the day after the election, all drivers andmatrons werelaid off for the summer, as is customary.On 9 September 1983, a week before the resumption ofwork,MichaelRomanelli calledMaiella into the officeand allegedly offered him his choice of "four rottenruns" from which to pick hisassignment.Maiella testi-fied thatRomanellisaid, "Here is the garbage, pick one."As noted above, the buses are designed so that most ofthe seats have been removed. The matrons are supposedto sit in oneof three seats in the back of the bus whichare fixed to the floor and which generally (but notalways) have seatbelts. It appears, however, that over aperiod of time, some of the matrons have used boxes orfolding chairs in order to sit near the drivers in the frontof the buses rather than where they are supposed to sit.This practice is inherently dangerous and one of the ma-trons suffered an injury when a bus stopped short. As aresult, the Company posted a notice announcing to itsemployees that makeshift seating arrangements would nolonger be allowed.On the evening of 2 October 1983 Michael Romanellitold Shop Steward Al Gambella that on the followingday he would make a road inspection to make sure thedrivers and matrons were complying with the postedprocedureregardingthe seats. As a consequence, on themorning of 3 October, Gambella told most of the driversof the anticipated inspection. He did not, however, seeMaiella thatmorning.Walton was ridingon a seat(equiped with a seatbelt) which had been strapped to ahook on the side of the bus, and was located behind thedriver, rather than in the back. When Romanelli stoppedthe bus and inspected it, he ordered the chair removedand also removed an emblem in the shape of a shamrockwhich had been placed by Maiella on the dashboard ofiThe General Counsel presented a witness, William Puglia, who testi-fiedthat on afew occasions prior to the 28 June election, Michael Ro-manelli told him that if Puglia,did not vote for "my manI'm going toget ndof you " However, inPuglia'spretrial affidavit (given in Novem-ber 1983),he stated that at no time did any company representative orsupervisor attempt to influencehim to voteagainstMaiella I also notethatPugliawasdischarged by the Company in September 1983 andwhetherjustifiedor not, expresseda strong degreeof personal antipathytoward Michael RomanelliAccordingly, I do not creditPuglia's testimo-ny I reach this conclusion notwithstanding the fact that Michael Roman-elli did nottestify in this caseI note in thislatter regard that at the timeof this hearing, Michael Romanelli wasnot available, having suffered aheart attackIn this regard,I note thateven in the absence of unrebuttedtestimony, I am not requiredto credit the testimony of a witness whoseevidence is suspecton other groundsNLRB v Container Corp,649 F 2d1213, 1216 (6th Cir 1981),SMI of Worcester,271NLRB 1508, 1519(1984),Operative Plasterers Local394(Burnham Bros),207 NLRB 147(1973)the bus.When Maiella finished his route, he was told byMichael Romanelli that he was fired. However, on theintervention of Assistant Shop Steward Frank Vite, Ro-manellichanged his mind and converted Maiella's dis-charge to a 1-week suspension.2On the last working day before his suspension was tobegin,Maiellawas ordered by Romanelli to take aThomas Sweat around his route so that Sweat couldlearn the stops and replace Maiella during the comingweek. Maiella and Walton testified that at the first stopthey noticed that Sweat was behaving as if he wasdrunk. They testified that when Sweat continued to actdrunk,Maiella ordered him off the bus at one of theschool stops. Sweat testified however, that he was notdrunk and was shocked when Maiella ordered him offthe bus. Respondent's manager, Mistretta, and MichaelRomanelli's son,Anthony, testified thatwhen Sweatwalked back to the garage, he did not appear to bedrunk. Vite testified that, at the time of the incident, heasked Sweat if anything was wrong and Sweat did notrespondVite testified, however, that when Sweat gotoffMaiella's bus, he asked for directions back to thegarage, and Vite asserts that Sweat appeared to benormal in demeanor at that point.As a result of the incident between Mafella and Sweat,the former was discharged. According to Maiella, on 20October he asked Michael Romanelli for his job backand was told, "You want to be shop steward. I'm goingto put it up your ass, you shot your load andI'm goingto beat you in Court."Maiellastates that when he toldRomanelli that he had only a year to go to get his pen-sion,Romanelli said, "I'm not going to put up with thisany longer, you shot your load. Do you realize . . . youcould have gotten me in trouble with the black organiza-tions,NAACP and CORE." (Sweat is black.)Puglia also testified that in November 1983 he had achance meeting with Michael Romanelli during whichRomanelli told him that he had fired Maiella because "hewas giving me too much trouble and he was involved inthe Union." As noted above in footnote 1, I place littleor no weight on Puglia's testimony.DiscussionThe General Counsel argues that the Company dis-charged Maiella because he campaigned to be a unionshop steward.According to the General Counsel'stheory,Michael Romanelli fired Maiella because he an-ticipated that if elected,Maiellawould be a vigorousshop steward and, more particularly, would stop Roman-elli from assigning work as he wished. To my mind theproblem with this theory is that the shop steward elec-tion occurred more than 3 months before Maiella wasdischarged and therefore was somewhat remote in time.Second,Maiella and Walton were soundly defeated inthe election and therefore I do not believe that they rea-sonably could have been viewed as a threat to eithermanagement or to the incumbent union officers. Third,the evidence shows that there was a significant interven-2Walton also was suspended for a week ABLE BUS, INC.ing event between Maiella's union activity and his ulti-mate discharge on 14 October.The record shows that Maiella and his matron,Walton, were guilty of breaching a company safety ruleon 3 October. What is worse, at least from the Compa-ny's perspective, is that through Shop Steward Gam-bella,Michael Romanelli had made an effort to notifyemployees that he was going to inspect the buses on 3October to ensure that the matrons were sitting wherethey were supposed to sit. Thus, even if some driversand matrons had ignored this rule in the past, Romanelliput these employees on notice that the rule had to beobeyed in the future. WhetherMaiella andWalton re-ceived notice of this inspection is, to my mind, essential-ly irrelevant for purposes of this case because the ques-tion to be determined here is not their motivation but themotivation of Romanelli Thus, when Romanelli stoppedtheir bus on 3 October and discovered that they werenot following the rule, he had objective reasons for be-lieving that they were deliberately flouting the rule. As aresult, he discharged Maiella on that day. Indeed, it wasonly through the intercession of Assistant Shop StewardFrankVite, thatRomanelli_ relented and agreed tochangeMaiella'sdischarge to a I-week suspension.(Walton also was suspended.)There is no doubt in my mind that the 3 October dis-charge of Maiella was not motivated by Respondent'sdesire to retaliate against Maiella's involvement in unionactivities.Rather, I conclude that this discharge (laterconverted to a suspension) came about as a result ofmanagement's good-faith belief that Maiella breached asafety rule. In fact, as the complaint in this case does notallege either the 3 October discharge or the subsequentsuspension as violatingtheAct,Ican only assume thatthe General Counsel concedes that these disciplinary ac-tions were for good cause and were not motivated by il-legal reasons.Although the General Counsel argues that the subse-quent discharge of Maiella on 14 October was illegallymotivated, it is my opinion that such a contention is far-fetched. If Romanelli was so resolved to find an excuseto dischargeMaiella because of the remote possibilitythatMaiella might become the shop steward, Romanelliwas presented with the perfect excuse on 3 October. Yet,although Romanelli's first reaction to Maiella's breach ofcompany rules was to discharge him, Romanelli relentedand changed the discharge to a suspension. Moreover,Romanelli changed his mind when one of Maiella's unionopponents (Vite) requested that the Company be morelenient toward Maiella.The ultimate discharge of Maiella came about when hewas supposed to begin his term of suspension and wassupposed to show his bus route to the newly hiredSweat. There is no real dispute that during the drive on10 October, Maiella ordered Sweat off the bus. What isin dispute is whether Sweat was intoxicated.Both Maiella and Walton testified that very soon afterSweat got on the bus he acted in such a manner to dem-onstrate that he was drunk and out of control. On theother hand Sweat denied that he was drunk or under theinfluence of any drugs. He testified that when Maiella or-dered him off the bus, he was so shocked as to be459speechless. The Company also presented other witnesses,including Assistant Shop Steward Vite, who testified thatthey observed Sweat either on the bus or soon thereafterand that he did not appear to be drunk. In effect, the Re-spondent asserts that Maiella, in an attempt to subvert hissuspension,ordered his replacement off the bus. Maiella,for his part, argues that Sweat was drunk and that hisaction of ordering Sweat off the bus was reasonable andproper aTo me, the scenario that the General Cousel postulatesisso highly improbable as to be incredible. To beginwith, I have no doubt that Maiella's suspension on 3 Oc-tober was for good cause and not because of his unionactivity.Also there is no dispute that on 10 October,Maiella ordered his intended temporary replacement offthe bus. Given these facts,itseemstome that in orderforme to find a violation of the Act,Imustconcludethat the Employer placed a person on Maiella's bus whoitknew to be drunk (or to be a good actor), in the ex-pectation thatMaiella,instead of ignoring that person,would react in such a way to create an incident whichwould give the employer a good excuse to fire him.Thus to succeed, such a scheme would require not onlythat the "drunken" Sweat be placed on the bus, but thatMaiella do something in response. To my mind, the con-struction of such an elaborate scheme is completely bi-zarre and totally implausible. I therefore conclude thatSweat was not drunk and that Maiella acted improperlyin ordering him off the bus. I also conclude that by dis-charging Maiella, the Respondent was not motivated byMaiella's union activities.4CONCLUSIONS OF LAW1.Respondent Able Bus Co., Inc. is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.The Respondent has not violated the Act in anymanner, as alleged in the complaint.On these findings of fact 'and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERIt is ordered that the complaint be dismissed in its en-tirety.3Although not binding on me, I note that a New York State adminis-trative law judge, after a hearing on Maiella's entitlement to unemploy-ment insurance benefits, held that Sweat was not drunk and that Maiellaacted improperly when he ordered Sweat off the busThe Board has held that decisions in state unemployment cases are notbinding on NLRB casesWestern PublishingCo, 263 NLRB1110 fn 1(1984)As such, I do not credit Maiella's assertion that on 20 October, Ro-manelli stated that he would not reinstate Maiella because he wanted tobe shop stewardIf no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AThe hearingin this caseopened before me on April 1,1985.At the opening of the hearing, the Respondent as-serted, inter alia, that this case should be deferred to thecontractarbitrationprocedures in accordance with theBoard'sdecisioninCollyer InsulatedWire,192NLRB837 (1971).In view of the Board's recent decisions concerning de-ferralto aritration, I decided to adjourn this case and toinvite briefs on this question. Also, at the hearing I askeda representative of United Crafts andIndustrialWorkersLocal 91 (which is not a party to this case), to adviseme, in writing,whether the Union would be willing tosubmit theCharging Party's grievance to arbitration. Iset the timefor filing briefs as April 22, 1985.With respect to the deferralissue, the facts are as fol-lows:The Respondent and the Union are parties to a collec-tive-bargaining agreementwhich runs from September15, 1982, to September 14, 1985. This contract contains agrievance-arbitration procedure, providing for final andbinding arbitration for all "complaints, disputes andgrievancesarising between the parties to this Agree-ment."Arbitrators, under the contract, are selected bythe New York Board of Mediation.Maiella,an employee covered by the collective-bar-gaining agreement,was discharged on or about Novem-ber 14, 1983. On November 15, 1983, the Union filedwith the New York State Mediation Board a 20-daynotice to arbitrateMaiella'sdischarge. On November 17,1983,Maiellafiled the instant unfair labor practicecharge.On December 13, 1983, the Union withdrew its re-quest for arbitration. In a letter to the Mediation Board,Union Counsel Stewart Altman stated: "The grievant hasadvised that he prefers to litigate his grievance beforethe National Labor Relations Board." On December 16,1983, the Regional Director issued the instant complaintand notice of hearing, alleging that Respondent's dis-charge of Maiella violated Section 8(a)(1) and (3) of theAct. The hearing was initially scheduled for April 30,1984, but was postponed on various occasions for reasonsunknown to me.On December 4, 1984, the Respondent filed its own20-day notice to arbitrate concerning the Maiella dis-charge. The issue, as presented by the Company, was"whether the discharge of Alfonse Maiella was for gustcause or not, or was it in retaliation for Maiella's activi-ties,if any, on behalf of the Union and what shall theremedy be if any " Upon receiving the foregoing noticeof arbitration,the RegionalDirector, on December 13,1984, notified all parties that he was deferring the unfairlabor practice proceedings.On December 14, 1984, Altman on behalf of the Unionwrote a letter to the Regional Office indicating, in sub-stance,that because the Union was in receipt of conflict-ing evidenceconcerning Maiella'sdischarge, "it is Local91's position that deferral is not appropriate under theseconditions."On January 2, 1985, the Regional Director notifiedMaiella andthe Respondent that the Region had beennotified that the Union did not wish to proceed to arbi-trationon Maiella'sbehalf, and that there was no show-ing that the Union's refusal to arbitrate was either unlaw-ful or motivated solely by a desire to avoid deferral. Ac-cordingly, for the foregoingreasons,the Regional Direc-tor notified the parties that he would no longer defer toarbitration andwould proceed with the unfair laborpractice case.On January 7, 1985, the Company's attorney, McGov-ern,wrote to the Regional Director in response to theRegionalDirector's notice of January 2. In pertinentpart, he stated that he was informed by the Union's at-torney,Altman, that it wasMaiella andnot the Unionwho was unwilling to go to arbitration. Thereafter onJanuary 8, 1985, Altman wrote to McGovern as follows:"in accordance with our discussion, please be advisedthat the Union has been instructed by the grievant, AlMaiella, not to proceed to arbitration."'It appears from the record herein that as of early Janu-ary 1985 the Respondent was willing to proceed with theunfair labor practice proceeding provided the Unionagreed not to attempt to relitigate the matter by latersubmitting the case to arbitration. However, as notedabove, at the opening of the hearing before me, the Re-spondent formally requested that the unfair labor prac-tice case be deferred to arbitration.By letter dated April 17, 1985, the Union advised meas to its position regarding arbitration of Maiella's case.Altman's letter read as follows:It is the Union's position that this case be re-moved from deferral and processing of the case beresumed on the grounds that the Union does notwish to proceed to Arbitration.The main reason that the Union will not proceedto Arbitration is that the Union is in receipt of con-flicting evidence surrounding the facts and circum-stances of this incident from the shop steward andother members of the bargaining unit. This evidenceconflictswith evidence received from AlfonseMaiella, grievant. The Union was thus placed in aconflict of interest and in an untenable position andwill, therefore, not proceed to Arbitration.InUnitedBeef Co.,272 NLRB66 (1984), the Boarddeferred to arbitration a case very similar to the instantcase.In that case one Roberto Rodriguez was dischargedon July 13,1983.On the same day, the union,pursuantto its collective-bargainingagreement,submittedademand for arbitration and the dispute was scheduled tobe heardon July28.However,the arbitration hearingwas postponed and Rodriguez filed an unfair labor prac-tice charge on October 4. On November 4 the RegionalDirector decided to defer further processing of the unfairlabor practice case underDuboMfg. Corp.,142 NLRB431 (1963).Thereafter,on November 22, the Union'scounsel advised the Regional Director that the unionwould not take Rodriguez'case to arbitration and onDecember 29 the Regional Director issued a complaint'At the hearing, on April 1, 1985, the General Counsel stated thatMaiella was willing to have his discharge submitted to arbitration at thistime ABLE BUS, INC461and notice of hearing. On February 10, 1984, the Re-spondent notified the Regional Office and the union thatitwas willing to arbitrate the dispute and on June 8,1984, it sent a letter to the industry arbitrator asking thatan arbitration hearing be scheduled.The General Counsel inUnited Beefargued amongother things, that deferral was not appropriate becausethe charge was filed by an individual, and because theunion was not a party to the case it could not be com-pelled to arbitrate the grievance.2 Notwithstanding thefact that the union had already notified the Board's Re-gional Office of its decision not to take the matter to ar-bitration, the Board deferred. However, in so doing, itretained jurisdiction for the limited purpose of furtherconsideration if either "(a) the dispute has not, with rea-sonable promptness after the issuance of this Decisionand Order, either been resolved by amicable settlementin the grievance procedure or submitted promptly to ar-bitration, or (b) the grievance or arbitration procedureshave not been fair and regular or have reached a resultwhich is repugnant to the Act."Although in many ways the facts of the instant caseparallel those inUnited Beef,it is my opinion that thetwo cases are distinguishable. InUnited Beefthe Boarddeferred the case to arbitration but retained jurisdictionin the event the matter was not promptly submitted toarbitration. Thus, I can only assume that if the union per-sisted in its refusal to go to arbitration, the Board wouldhear and decide the case on its merits as the decision toarbitratewas not in the power of the charging party. Inthe present case, the Union has also indicated its unwill-ingness to go to arbitration. At the hearing on April 1,1985, the General Counsel asserted that Maiella was will-ing to go to arbitration. As a representative of the Union;(Vincent Giannini), was present in the room, I invitedthe Union to advise me by April 22 whether it was will-ing to take Maiella's case to arbitration. I also postponedthe case until May 2 and gave all parties the opportunityto file briefs on this question. Thus, one of the practicaleffects of these actions was to defer the case pendingprompt notification by the Union whether the matterwould be submitted to arbitration. Subsequently, I havebeen notified by the Union that it is unwilling to proceedto arbitration on the question of Maiella's discharge. As_Ihave no means of compelling the Union to arbitrate thedispute in question, it seems to me that any further defer-ral to the arbitration process would be a fruitless gestureact and would only serve to further delay a determina-tion of this case on its merits.3 For even if I did deferthis case, I would still have to retain jurisdiction to givethe Union (which is not a party in this case), one morechance to change its mind about arbitrating Maiella'sgrievance.Accordingly, I decline to defer this case to arbitration,and:IT IS ORDERED that the hearing in this matter be re-Street, Brooklyn, New York.2As the charging party as an individual is not a party to the collec-tive-bargaining agreement, he would not have any right to invoke the ar-bitration procedures himselfa I do not read eitherUnited Beefsupra orGeneral Dynamics Corp 271NLRB 187 (1984), as requiring the dismissalof an individual employee'scharge when a Union, which is not a paartyto the unfair labor practiceproceeding, refuses to goto arbitration